Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Povsner on 1/14/2022.  The application has been amended as follows: 

20.	A bad block detection method of a non-volatile memory device which includes a plurality of memory blocks operating in a multi-plane mode, the method comprising: 
inputting, at a test machine, a command signal to the non-volatile memory device; 
inputting, at the test machine, an address signal for selecting a memory block of the plurality of memory blocks to the non-volatile memory device; 
inputting, at the test machine, a confirm command signal to the non-volatile memory device; 
detecting, at the test machine, a bad block based on address information included in the address signal;
receiving, at the test machine, a ready/busy signal which is based on whether an erase loop for detection of the bad block progresses, 
wherein, when the ready/busy signal having a first busy interval is received, the test machine determines at least one of the plurality of memory blocks included in planes operating in the multi-plane mode as a normal block, and 
wherein, when the ready/busy signal having a second busy interval shorter than the first busy interval is received, the test machine determines all the plurality of memory blocks included in the planes operating in the multi-plane mode as bad blocks.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teach various schemes for controlling a ready/busy signal in the presence of a bad block.  However, none of the prior art teach or fairly suggest generating a ready/busy signal which is based on whether an erase loop for detection of the bad block progresses, wherein, when at least one normal block is detected from a plurality of blocks included in planes operating in the multi-plane mode, the non-volatile memory device generates the ready/busy signal having a first busy interval, and wherein, when all the blocks included in the planes operating in the multi-plane mode are detected as bad blocks, the non-volatile memory device generates the ready/busy signal having a second busy interval shorter than the first busy interval; in addition to each and every limitation of claim 1.  Claims 16 and 20 recite analogous language and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art are generally directed to testing memory blocks to determine bad blocks; and a controlling a ready/busy signal during operation of the memory in the presence of bad blocks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111